DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 12-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler (4,040,473).
With respect to claim 1, Wheeler teaches a system for mitigating dust accumulation on a surface (Figs. 2-3), the system comprising: an optical device (10 and 14) including a lens (14); an enclosure (8, 16, 26, and 32) including an air input aperture (opening for 24) and a lens aperture (center circular opening of 16 for item 14 in Fig. 2) and defining an interior volume (18 and 20); and a conduit (24) connected to the air input aperture of the enclosure and configured to supply gas into the interior volume of the enclosure (Fig. 3); and wherein the enclosure is configured to route air from the air input aperture, over the lens of the optical device, and out the lens aperture of the enclosure (column 2, lines 17-28).  
As for claim 2, Wheeler teaches wherein the lens aperture (center circular opening of 16 for item 14 in Fig. 2) of the enclosure corresponds substantially in size and shape to the lens (14) of the optical device (Fig. 2).  
As for claim 8, Wheeler teaches wherein the conduit is connected to a gas supply (column 2, lines 17-28).  
As for claims 9, 12, and 13, Wheeler teaches all of the disclosed elements, which are assembled as claimed, thus the method is inherently taught. 
As for claim 14, Wheeler teaches wherein the optical device is secured within the enclosure with a fastener (Fig. 1).  
As for claim 15, Wheeler teaches wherein the gas flows around substantially all of the optical device (via 18) before exiting the lens aperture (column 2, lines 17-28).  
As for claim 17, Wheeler teaches all of the claimed elements, as is discussed above.
As for claim 18, Wheeler further teaches an air outlet aperture near a bezel of the optical device (Figs. 2-3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Kubota et al. (2020/0324738).
With respect to claims 3-7, Wheeler teaches all of the claimed elements, as is discussed above, except for explicitly teaching further comprising a power source electrically connected to the optical device (claim 3); wherein the enclosure includes a cable passage which may receive a cable electrically connected to the power source (claim 4); further comprising a seal disposed between the cable passage and the cable (claim 5); wherein the optical device is a camera (claim 6); wherein the optical device is a lamp (claim 7).  
As for claim 3, Kubota also drawn to dust mitigation, teaches further comprising a power source electrically connected to the optical device (via 106).  
As for claim 4, Kubota teaches wherein the enclosure includes a cable passage which may receive a cable electrically connected to the power source (Figs. 5-6 and paragraph 259).  
As for claim 5, Kubota teaches further comprising a seal disposed between the cable passage and the cable (Figs. 5-6 and paragraph 259).  
As for claim 6, Kubota teaches wherein the optical device is a camera (104).  
As for claim 7, Kubota teaches wherein the optical device is a lamp (107).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the power source with connection, camera, and lamp of Kubota in the dust mitigation device of Wheeler, in order to provide control of the optical device (paragraph 202 of Kubota) and to provide lighted image taking ability (paragraph 260 of Kubota). 

As for claims 10 and 11, Wheeler and Kubota teach all of the disclosed elements, which are assembled as claimed, thus the method is obviously taught.
	As for claims 19 and 20, Wheeler and Kubota teach all of the claimed elements, as is discussed above. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler.
With respect to claim 16, Wheeler teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the conduit and air input aperture are threadingly connected (claim 16).  
As for claim 16, Wheeler teaches the conduit (24) is a rod and the air input aperture (opening for 24) are connected (Fig. 3). Wheeler further teaches a rod (30) and aperture (28) are threadingly connected (column 2, lines 32-35). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the threadingly connection of the a rod (30) and aperture (28) in the connection between the conduit rod (24) and air input aperture (opening for 24), in order to create a tight hold (column 2, lines 32-35). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        6/3/2022